510 So.2d 652 (1987)
Debbie NELLER, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION and Cowles, Inc., Appellees.
No. 86-2049.
District Court of Appeal of Florida, Fifth District.
July 30, 1987.
Debbie Neller, pro se.
John D. Maher, Unemployment Appeals Commission, Tallahassee, for appellees.
COWART, Judge.
Appellant was employed to deliver pizzas in her personal car. When her car became disabled, appellant was told by her employer to return to work when her car was fixed. Appellant did not return. She appeals an Unemployment Appeals Commission order denying her unemployment compensation. We affirm.
The use of the employee's personal vehicle was a known, understood, and accepted condition of her employment. It was not the employer's fault that the employee's car became disabled. Therefore, the employee is considered to have voluntarily left her employment without good cause attributable to her employer, and accordingly, is not entitled to unemployment compensation. Florida Sheriffs Youth Fund v. Department of Labor and Employment Security, 436 So.2d 332 (Fla. 2d DCA 1983); Paschal v. Florida Department of Labor and Employment Security, Division of Employment Security, 405 So.2d 1020 (Fla. 3d DCA 1981), rev. denied, 412 So.2d 468 (Fla. 1982), cert. denied, 456 U.S. 981, 102 S.Ct. 2251, 72 L.Ed.2d 857 (1982); Coolaire Nordic International Corp. v. Florida Department of Commerce, Division of Employment Security, 356 So.2d 1317 (Fla. 4th DCA 1978).
AFFIRMED.
DAUKSCH, J., and BEVERLY, V.Q., Associate Judge, concur.